        Case 2:20-cv-00752-EFB Document 11 Filed 08/03/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE O. ARTEAGA,                                 No. 2:20-cv-0752-EFB P
12                        Plaintiff,
13           v.                                        ORDER
14    N. WEST, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests a second extension of time to file his amended complaint pursuant to

19   the court’s April 28, 2020 order.

20          Plaintiff’s request (ECF No. 10) is granted and plaintiff has 60 days from the date this

21   order is served to file his amended complaint.

22          So ordered.

23   Dated: August 3, 2020.

24

25

26

27

28
